Exhibit 10.3




BLUCORA, INC.
2015 INCENTIVE PLAN AS AMENDED AND RESTATED
RESTRICTED STOCK UNIT GRANT NOTICE
(Initial Grant for Non-Employee Director)
TO:    __________ (“Director”)
We are pleased to inform you that you have been granted a Restricted Stock Unit
Award (the “Award”) under the Blucora, Inc. 2015 Incentive Plan as Amended and
Restated (the “2015 Plan”) and in accordance with the terms of the Nonemployee
Director Compensation Policy (the “Policy”). Each restricted stock unit (an
“RSU”) subject to the Award is equivalent to one share of Blucora, Inc. (the
“Company”) common stock for purposes of determining the number of shares of
common stock (the “Shares”) subject to the Award.
The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the "Notice of Grant") and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”), the Policy
and the 2015 Plan, which are incorporated by reference into the Notice of Grant.
Capitalized terms that are not defined in the Notice of Grant and the Agreement
have the meanings given to them in the 2015 Plan.
Grant Date:    ________
Number of RSUs
Subject to the Award:    _____________ [$150,000 divided by the closing price of
the Company’s common stock on the Grant Date]
Vesting Schedule:
The RSUs shall vest annually over a three-year period, with one-third of the
Award vesting on each anniversary of the Grant Date over such three-year period,
as follows: [Insert dates].

Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued service as a director for the vesting period,
for any period, or at all.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
2015 Plan and the Award.
By your signature below, you agree that the Notice of Grant, the Agreement and
the 2015 Plan constitute your entire agreement with respect to the Award and may
not be modified adversely to your interest except by means of a writing signed
by the Company and you.






28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------





 
BLUCORA, INC.
 
DIRECTOR
  
By:
 
Signature


 
Its: Chief Legal & Administrative Officer and Secretary
 
 
 
Date:
 
 
Attachments:
1. Restricted Stock Unit Agreement
2. 2015 Incentive Plan as Amended and Restated
3. 2015 A&R Incentive Plan Summary
 



-2-
28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------






EXHIBIT A
BLUCORA, INC.
2015 INCENTIVE PLAN AS AMENDED AND RESTATED
RESTRICTED STOCK UNIT AGREEMENT
(Non-Employee Director)


1.Grant. The Company hereby grants to the nonemployee director listed on the
Notice of Grant (the “Director”) an Award of RSUs, as set forth in the Notice of
Grant and subject to the terms and conditions in this Restricted Stock Unit
Agreement (this “Agreement”) and the 2015 Plan. Unless otherwise defined herein
or on the Notice of Grant, the terms defined in the 2015 Plan shall have the
same defined meanings in this Agreement.
2.    Company’s Obligation. Each RSU represents the right to receive a Share on
the vesting date. Unless and until the RSUs vest, the Director will have no
right to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
3.    Vesting Schedule. Subject to paragraph 4, to Section 10.2 of the 2015 Plan
and to any other relevant 2015 Plan provisions, the RSUs awarded by this
Agreement will vest in the Director according to the vesting schedule specified
in the Notice of Grant.
4.    Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Director terminates
service as a director for any or no reason prior to vesting, the unvested RSUs
awarded by this Agreement will thereupon be forfeited at no cost to the Company.
5.    Payment After Vesting. Any RSUs that vest in accordance with paragraph 3
will be paid to the Director (or in the event of the Director’s death, to his or
her estate) in Shares on, or as soon as practicable after, the applicable
vesting date (but in any event, by the fifteenth day of the third month
following the tax year in which the RSUs vest).
6.    Payments After Death. Any distribution or delivery to be made to the
Director under this Agreement will, if the Director is then deceased, be made to
the administrator or executor of the Director’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.
7.    Rights as Stockholder. Neither the Director nor any person claiming under
or through the Director will have any of the rights or privileges of a
stockholder of the Company in


A-1
28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------




respect of any Shares deliverable hereunder unless and until the date of
issuance of any such Shares under the 2015 Plan.
8.    Address for Notices. Any notice which either party hereto may be required
or permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify you from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.
9.    Award Is Not Transferable. Except to the limited extent provided in
paragraph 6, the Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void.
10.    Binding Agreement. Subject to the limitation on the transferability of
the Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
11.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company will determine, in its
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Director (or his or her estate), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
12.    2015 Plan Governs. This Agreement and the Notice of Grant are subject to
all terms and provisions of the 2015 Plan. In the event of a conflict between
one or more provisions of this Agreement or the Notice of Grant and one or more
provisions of the 2015 Plan, the provisions of the 2015 Plan will govern.
13.    Plan Administrator Authority. The Plan Administrator will have the power
to interpret this Agreement, the Notice of Grant and the 2015 Plan, and to adopt
such rules for the administration, interpretation and application of the 2015
Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or


A-2
28096-1005/LEGAL126392605.2

--------------------------------------------------------------------------------




not any RSUs have vested). All actions taken and all interpretations and
determinations made by the Plan Administrator in good faith will be final and
binding upon the Director, the Company and all other interested persons. No
member of the Plan Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the 2015 Plan
or this Agreement.
14.    Section 409A. The Award is intended to be exempt from the requirements of
Section 409A or to satisfy those requirements, and shall be construed
accordingly.
15.    Recovery of Compensation. In accordance with Section 18.12 of the 2015
Plan, the Award is subject to the requirements of (i) Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction, (iii)
any compensation recovery or clawback policies adopted by the Company to
implement any such requirements, and (iv) any other compensation recovery
policies as may be adopted from time to time by the Company, all to the extent
determined by the Committee in its discretion to be applicable to you.
16.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Delaware without reference to any choice-of-law rules.




A-3
28096-1005/LEGAL126392605.2